Citation Nr: 0426178	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  01-04 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter




ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from July 1952 to August 1957.  
He died in December 1999.  The appellant is the veteran's 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The appellant and her daughter testified before the 
undersigned at a Board videoconference hearing in December 
2001.  A transcript of that hearing has been associated with 
the claims folder.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

The appellant seeks service connection for the cause of the 
veteran's death.  In connection with this claim, the Board 
requested advisory medical opinions pursuant to authority set 
forth at 38 U.S.C.A. § 7109 (West 2002).  See 38 C.F.R. § 
20.901 (2003).  These opinions were received in April 2003 
and April 2004.  The Board afforded the appellant and her 
representative the opportunity to review these opinions and 
offer additional evidence or argument.  However, in a recent 
case, the U.S. Court of Appeals for Veterans Claims (Court) 
held that, although the Board had the authority to obtain 
such medical opinions, it could not consider the evidence in 
the first instance unless the claimant waived initial 
consideration of the evidence by the RO.  Padgett v. 
Principi, 18 Vet. App. 188 (2004).  In this case, by letter 
dated in August 2004, the Board asked the appellant, through 
her representative, whether she wished to waive initial 
consideration of the advisory medical opinions by the RO.  
Waiver was declined.  Therefore, the Board must remand the 
appeal to the RO so that it may consider the advisory medical 
opinions in the first instance.  

In addition, the Board observes that the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002), was enacted in November 2000, during the course 
of this appeal.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  Among other things, the VCAA enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to her claim.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and her representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information or evidence 
should be provided by the claimant and what information or 
evidence VA will attempt to obtain on the claimant's behalf. 
Id.  

Review of the claims folder fails to reveal notice from the 
RO to the appellant that complies with VCAA requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002).  On remand, the RO 
should take action to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003). 

Accordingly, the case is REMANDED for the following action:

1.  The RO should notify the appellant 
and her representative of any information 
or lay or medical evidence not previously 
provided that is necessary to 
substantiate the claim for service 
connection for the cause of the veteran's 
death, and of what information or 
evidence the appellant should provide and 
what information or evidence VA will 
attempt to obtain on her behalf.  The 
notice must comply with 38 U.S.C.A. 
§ 5103(a) and any applicable legal 
precedent.  The RO should allow an 
appropriate period of time for response.  

2.  After completing any necessary 
development arising from the above 
notice, the RO should readjudicate the 
claim for service connection for the 
cause of the veteran's death.  In so 
doing, it must consider all evidence 
received or secured since it issued the 
statement of the case in January 2001.  
If the disposition remains unfavorable, 
the RO should furnish the appellant and 
her representative a supplemental 
statement of the case and afford the 
applicable opportunity to respond. 

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


